Title: [September 1787]
From: Washington, George
To: 

 


Saturday. Sepr. 1st. Dined at home and drank Tea there.
 


Sunday—2d. Rode to Mr. Bartrams & other places in the Country and dined & drank Tea at Mr. Grays.
 


Monday 3d. Dined and drank Tea at home.
 


Tuesday 4th. Dined and did the same after visiting a machine at Doctr. Franklins for smoothing Clothes, instead of Ironing of them after washing which appears to answer exceeding well for every species of them that has not pl[e]ates & folds.
 


Wednesday 5th. Dined at Mrs. Houses, and drank Tea at Mr. Binghams.
 


Thursday 6th. Dined at Doctr. Hutchinsons and spent the afternoon & evening at home.
 


Friday—7th. Dined and spent the afternn. at home (except whilst riding a few miles).
 


Saturday. 8th. Dined at the cold spring club and spent the afternoon at home.
 


Sunday—9th. Dined at home after paying a visit to Mr. Gardoqui (Minister from Spain) who had come from New York on a visit to me.
 


Monday 10th. Dined at home and drank Tea there.
 


Tuesday 11th. Dined at home in a large Company & drank Tea & spent the evening there.
 


Wednesday 12th. Dined at the presidents & drank Tea at Mr. Pines.
 


Thursday. 13th. Dined at the Vice Presidents Chs. Biddles, & drank Tea at Mr. Powells.
 


Friday 14th. Dined at the City Tavern at an entertainment given on my Acct. by the City Troop of light horse. Spend the Evening at Mr. Meridithes.
 


Saturday 15. Finished the business of the Convention all to signing the proceedings to do which the House set till 6 Oclock. Spent the evening at my lodgings.
 



Sunday 16th. Wrote many letters in the forenoon. Dined with Mr. & Mrs. Morris at the Hills & returned to Town in the Evening.
 


Monday 17th. Met in Convention & Signed the proceedings—all except Govr. Randolph, Colo. Mason & Mr. Gerry. Dined all together at the City Tavern & returned to my lodgings.
 


Tuesday. 18th. Finished what private business I had to do this forenoon. Dined abt. 1 Oclock at Mr. Morris’s and set off afterwards—in Company with Mr. Blair, who took a Seat in my Chariot with me—on my return home. Reached Chester, where we lodged.
 


Wednesday 19th. Prevented by Rain much of wch. fell in the Night f[ro]m setting off early. Baited at Wilmington—dined at Christiana bridge and lodged at the head of Elk—at the bridge near whch. I narrowly escaped an ugly accidt. to my Chariot & horses. One fell through & another with the Chariot was on the point of following but by exertions was saved.
 


Thursday 20th. Sett off after an early breakfast. Crossed the Susquehannah & dined in Havre de grass at the Ho. of Colo. Rogers & lodged at Skirretts Tavern.
 


Friday 21st. Breakfasted in Baltime.—dined at the Widow Balls formerly Spurriers and lodged at Majr. Snowdens.
 


Saturday 22d. Breakfasted at Bladensburgh—passed thro George Town—dined at Alexandria and reached home by Sun set after being absent 4 Months & 14 days.
 


Sunday—23d. Mr. Blair remained here Cols. Fitzgerald, Simms, Ramsay & Lyles, Mr. Hunter, Mr. Murray Mr. Taylor Doctr. & Mrs. Stuart & the Girls dined here, all of whom except Mr. Blair Doctr. & Mrs. Stuart, went away afterwards.
 


Monday 24th. After breakfast I rid to the Plantn. at the Ferry—Frenchs Dogue run, & Muddy hole. At the first the hands were getting out wheat & rye, and the plows putting in wheat in No. 6. At the next the Plows 4 were putting in Rye in No.  and the other hands grubbing in the New Meadow. At Dogue run the Plows were covering wheat in No.  and the other hands employed chiefly in grubbing the Swamp between the Meadows. At Muddy hole the plows were fallowing in No.  for wheat—the rest gathering fodder.
In the afternoon Doctr. Mrs. Stuart & the girls returned to Abingdon.
 


Tuesday 25th. Mr. Blair set out before Sun rise, in my Chariot, to meet the stage at Boggess’s.

After breakfast I rid into the neck—hands chiefly employed in getting fodder.
 


Wednesday 26th. Rid to all the Plantations where the hands were generally employed as yesterday & gettg. Fodder.
 


Thursday 27th. Did the same & the same work was going on.
In the evening Mr. Corbin Washington, his wife and Miss Fanny Ballendine came in.
 


Friday 28th. Rid to the Plantns. at the Ferry—French’s, Dogue run & Muddy hole—work as usual.
Mrs. Jenifer came here to dinner.
 


Saturday 29th. Rid into the Neck and set 6 plows to breaking up the orchard Inclosure for Wheat and grass Seeds.
After breakfast Corbin Washington, his wife and Miss Ballendine left this & in the afternoon Majr. G. A. W. set off for Fredericksburgh.
 


Sunday 30th. Mrs. Fanny Washington, Mrs. Jenifer, and Nelly Custis & Hariot Washington went up to Abingdon.
Colo. Gilpin & Mr. Wm. Craik came to dinner. The latter stayed all Night.
